Mr. Justice Dunn delivered the opinion of the court: The writs of error in these four cases have been consolidated by stipulation. They are brought to review judgments of the municipal court of Chicago in favor of the defendants in prosecutions brought against them for the violation of an ordinance of the city of Chicago in regard _ to the scalping of theater tickets. In the case of People v. Steele, (ante, p. 340,) it was decided that an act of the legislature having the same purpose as the ordinances involved in these cases was invalid because beyond the constitutional power of the legislature. Under the decision in that case the ordinances in question here were invalid and the judgments were properly rendered for the defendants. They will therefore be affirmed. Judgments affirmed.  With this case are decided the following consolidated cases: No. 5586, City of Chicago v. Herbert C. Duce; No. 5587, Same v. H. N. Waterfall; and No. 5588, Same v. Phil J. Altschul.